COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Stella D. Salmeron v. Dell, Inc.

Appellate case number:      01-19-00922-CV

Trial court case number:    1138976

Trial court:                County Civil Court at Law No. 1 of Harris County

       Appellant, Stella D. Salmeron, representing herself pro se in this appeal, has filed a
third motion to extend time to file her appellant’s brief. The clerk’s record was filed on
December 3, 2019, thereby establishing a deadline of January 2, 2020. On two previous
motions by appellant, we twice extended the deadline for appellant’s brief. See TEX. R.
APP. P. 38.6(d). Based on these extensions, appellant’s brief was due to be filed on or
before April 1, 2020, approximately ninety days after its original due date. Appellant’s
third motion seeks a 160-day extension of time to file her brief. The motion is granted, in
part.
       Appellant’s brief is due to be filed no later than June 7, 2020. Absent extraordinary
circumstances, no further extensions will be granted, and any such request may result
in an order to appear and show cause.
       It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes_____
                    Acting individually       Acting for the Court


Date: __April 9, 2020___